Citation Nr: 0933787	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for the 
service-connected toxoplasmosis, currently evaluated as 30 
percent disabling, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1966.  
Service in Vietnam is indicated by the evidence of record.  
He died in December 2002.  The appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In a December 1994 rating decision, service connection was 
granted for toxoplasmosis, effective March 28, 1994; a 
noncompensable (zero percent) disability rating was assigned.  
In an August 1995 rating decision, a 30 percent disability 
rating was assigned for toxoplasmosis, effective March 28, 
1994.  

As will be explained in more detail below, prior to the 
Veteran's death in December 2002, he had pending before the 
Board a claim for an effective date earlier than March 28, 
1994 for the grant of service connection for toxoplasmosis; 
and a claim for an increased rating for the service-connected 
toxoplasmosis.  The Board dismissed these claims in July 2003 
due to the Veteran's death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997) [as a matter of law, veterans' claims do 
not survive their deaths]. 

Subsequently, the appellant filed claims for accrued benefits 
as to both the effective date of service connection and the 
matter of an increased disability rating for the service-
connected toxoplasmosis.  In the June 2004 rating decision, 
the RO denied accrued benefits, specifically an effective 
date earlier than March 28, 1994 for the grant of service 
connection for toxoplasmosis and an increased disability 
rating for the service-connected toxoplasmosis.  The 
appellant perfected an appeal.  

In February 2008, the Board granted an effective date of 
April 9, 1969 for the grant of service connection for 
toxoplasmosis for the purpose of accrued benefits.  
That issue has therefore been resolved.  See 38 C.F.R. § 
20.1100 (2008).  
The Board remanded the issue of the appellant's entitlement 
to an increased rating for toxoplasmosis for the purpose of 
accrued benefits for further development.  
In a June 2009 supplemental statement of the case, the VA 
Appeals Management Center (AMC) AMC continued the previous 
denial of a rating in excess of 30 percent for toxoplasmosis 
on an accrued basis.  The case has been returned to the 
Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action on her part is required.

Issue not on appeal

As was discussed above, in February 2008, the Board granted 
an effective date of April 9, 1969 for the grant of service 
connection for toxoplasmosis for the purpose of accrued 
benefits.  In a September 2008 rating decision implementing 
the February 2008 Board decision, the RO assigned a 
noncompensable (zero percent) disability rating for 
toxoplasmosis effective from April 9, 1969 to March 27, 1994, 
the effective date of the 30 percent rating.  To the Board's 
knowledge, the appellant has not disagreed with that 
decision.  Therefore, that matter is not in appellate status.   


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must again be remanded for further development.

In the February 2008 remand, the Board directed the AMC to 
ask the appellant to identify, if possible, all VA treatment 
for the Veteran's toxoplasmosis from April 1969 to December 
2002.  In an April 2008 letter, the AMC requested that 
information.  However, the letter was addressed to the 
deceased Veteran was returned as undeliverable.  There is no 
indication that the AMC has attempted to contact the 
appellant about the Veteran's VA treatment history.

Also pursuant to the Board's remand instructions, the AMC 
requested records from the VA medical center (MC) in Mount 
Vernon, Missouri.  The VAMC in Fayetteville, Arkansas, the 
parent facility for the Mount Vernon VAMC, responded by 
asking the AMC to provide more information about the nature 
of the request because the Veteran is deceased.  The AMC made 
no further efforts to obtain records from the Mount Vernon 
VAMC.

Therefore, the AMC failed to comply with the directives of 
the Board remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the appellant to 
identify, if possible, all VA treatment 
for the Veteran's toxoplasmosis from 
April 1969 to December 2002.  VBA should 
attempt to obtain any identified VA 
treatment records from April 1969 to 
December 2002 which are not already 
associated with the Veteran's claims 
file.  

2.  Notwithstanding the appellant's 
response, VBA should again request 
medical treatment records pertaining to 
the Veteran, taking into consideration 
the Board's discussion of the 
relationship between the Mount Vernon 
VAMC and the Fayetteville VAMC.  Any 
records obtained should be associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development it deems necessary, VBA 
should again review the record and 
readjudicate the appellant's claim.  If 
the decision remains unfavorable to the 
appellant, a supplemental statement of 
the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




